

115 HR 2330 IH: Yurok Tribe Klamath River Chinook Salmon Emergency Disaster Assistance Act of 2017
U.S. House of Representatives
2017-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2330IN THE HOUSE OF REPRESENTATIVESMay 3, 2017Mr. Huffman (for himself and Ms. Speier) introduced the following bill; which was referred to the Committee on AppropriationsA BILLTo make funds available for fisheries resource disaster assistance for the 2016 Yurok Tribe Klamath
			 River Chinook salmon fishery disaster, and for other purposes.
	
 1.Short titleThis Act may be cited as the Yurok Tribe Klamath River Chinook Salmon Emergency Disaster Assistance Act of 2017. 2.Fishery Resource Disaster Assistance for the 2016 Yurok Tribe Klamath River Chinook salmon fishery disaster (a)Appropriation of fundsIn addition to any other funds available for such purpose, there is appropriated to the Secretary of Commerce $22,450,000 to provide assistance to the Yurok Tribe of California in accordance with this section for assistance for the economic and social effects of the 2016 Yurok Tribe Klamath River Chinook salmon fishery disaster as determined by the Secretary of Commerce on January 18, 2017, and to mitigate the economic losses to such Tribe, businesses, individuals, or other entities caused by fishing closures or other restrictions on the harvesting of Chinook salmon.
 (b)DistributionOf the amount appropriated under subsection (a), the Secretary shall make available to the Yurok Tribe—
 (1)$2,000,000 for use by the Tribe under section 312(a)(2) of the Magnuson Stevens Fishery Conservation and Management Act (16 U.S.C. 1861a(a)(2)) for the assessment of social and economic effects of the fisheries failure, including an assessment of Tribal needs related to the loss of sufficient fishing opportunities and an assessment of impacts to Tribal children;
 (2)$14,450,000 for use by the Tribe under such section to provide assistance for the support of fishermen and the local community affected by the fisheries failure, including for—
 (A)the loss of revenue by fishermen and the community; (B)the loss of Tribal revenue;
 (C)supplementation of traditional food sources; (D)economic assistance for Tribal families;
 (E)infrastructure to process fish; (F)Tribal enterprises that lost revenue from a reduction in fishing related business;
 (G)Tribal members who own businesses dependent on fishing activities; and (H)support of Tribal law enforcement activities; and
 (3)$6,000,000 for use by the Tribe under such section to provide assistance for the restoration of and monitoring activities regarding fishery habitat and to address factors that impact the health of the fishery, in order to minimize the chance of a reoccurrence of a similar fishery failure in future years.
 (c)AvailabilityAmounts appropriated by this section shall remain available for the period with respect to which the determination referred to in subsection (a) is made.
 (d)Unused fundsAny amount appropriated by this section that is not expended or otherwise obligated for the purpose described in subsection (a) shall be returned to the Treasury of the United States.
 (e)Treatment of Tribe as StateFor purposes of the application of section 312 of the Magnuson Stevens Fishery Conservation and Management Act (16 U.S.C. 1861a) with respect to amounts appropriated by this section, the Yurok Tribe shall be treated as a State.
			